Citation Nr: 0610736	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-17 861	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to March 
1969.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, in September 2003, which granted service 
connection for PTSD, with a 10 percent evaluation assigned 
effective April 17, 2003.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the 
veteran's PTSD is manifest by depressed mood, anxiety, 
chronic sleep impairment, as well as mild to moderate social 
impairment.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but not greater, for 
the veteran's service-connected PTSD are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

In this case, in May and August 2003 letters, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that was relevant to the claim.  These 
letters, while not specifically notifying the veteran that a 
disability rating would be assigned if service connection was 
granted, did advise that medical evidence or other evidence 
showing the existence of persistent or recurrent symptoms of 
a disability was needed.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the April 2004 Statement of the 
Case (SOC).  These documents provided him with notice of the 
law and governing regulations, including the rating criteria 
for establishing a higher evaluation for the claimed 
disability.  By way of these documents, he also was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf, and the reasons for the determinations 
made on his claims.  These documents, in essence, informed 
the veteran that he did not have evidence to support a higher 
rating, and told him what was needed to achieve the benefit 
he was seeking.

The Board finds that the May and August 2003 letters, when 
coupled with the rating decision and the SOC, adequately 
advised the veteran of what was necessary to establish 
entitlement to a higher rating, as well as the distribution 
of duties in obtaining pertinent evidence.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA examination report, and 
the veteran's and his wife's lay statements.   The VA also 
has obtained a statement from the veteran's spouse and lay 
statements from the veteran.

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Factual Background

Correspondence received from the veteran in April 2003 
indicates that he was not receiving treatment for PTSD, but 
that he knew at that time that he had the disorder.

On a checklist of symptoms submitted by the veteran in April 
2003, the veteran reported the following symptoms: 
depression, feelings of helplessness, apathy, dejection, 
withdrawal, anger/rage/hostility, anxiety, specific fears 
associated with combat experiences, sleep disturbances, 
recurring nightmares of combat, loss of interest in work and 
activities, fatigue, lethargy, hyperalertness, startles 
easily, irritability, flashbacks, memory impairment, 
emotional distance from others, inability to talk about war 
experiences and feelings, and a tendency to explode in fits 
of rage and anger.

A letter from the veteran's spouse, received in April 2003, 
addressed the veteran's history of symptoms.  She said that 
he was not the same since returning from Vietnam.  She 
reported that he yells in his sleep, and that he jumps and 
shakes the whole bed.  He yells things such as, "watch out, 
get down, it hurts."  He also swings his arms and moves his 
legs.  His spouse states that the veteran denies these 
incidents.  She added that he is often angry and that there 
are many sleepless nights where the veteran walks the floor.  
Further, she commented about the veteran living in "his own 
little world" and often ignoring people.

In a second letter from the veteran's spouse, received in 
June 2003, she indicated that the veteran put a gun between 
her eyes and threatened to kill her.  She also stated that he 
has throw objects, to include hammers, at people.  She added 
that he was withdrawn at times and will not discuss matters 
that bother him.  She also described a police chase involving 
the veteran.  With respect to employment history, the spouse 
noted the veteran's difficulty holding a job.  She stated 
that the two sleep in different rooms due to his sleep 
disturbances including nightmares about manual strangulation 
of enemy soldiers.  Finally, she noted that the veteran does 
not seek help because he does not want others to know the 
affect of Vietnam on himself.

The veteran was accorded a VA examination in September 2003.  
The claims file was reviewed and pertinent service, medical, 
social, and occupational history was discussed.  The veteran 
reported being disabled from work secondary to a back 
condition.

Subjectively, the veteran reported severe problems with 
anxiety and described this condition as feeling restless, 
tense, irritable, and manifested by poor concentration.  He 
reported moderate problems with sleeplessness and fatigue.  
The veteran also described mild problems with depression, to 
include feelings of hopelessness, worthlessness, and 
overeating.  The veteran indicated that he felt good upon 
being "saved and baptized" in 1994, but then his symptoms of 
depression and anxiety returned.  With respect to treatment, 
the veteran indicated that he went to a health clinic two 
times in the past year, but did not return for financial 
reasons.  

The veteran reported that he has been married for 34 years 
and has two children.  He takes his three grandchildren "in 
small doses."  According to the veteran, his wife threatened 
to walk out on him 5 years ago, due to his temper.  The 
veteran also stated that he has made verbal threats of 
physical violence.  It was noted that the incident involving 
pulling a gun on his wife occurred in the 1980's.  

Socially, the veteran reported attending church twice a week 
and socializes with the congregation, but indicated that he 
does not often take visitors at his house.  He does visit his 
sister and he reported attending weddings and funerals.  
According to the veteran, fishing and hunting with family has 
given way to household activities in recent years.

The veteran indicated that he has not lost his temper in 
quite some time, and that the last incident was when he got 
mad at his 13 year old grandson for upsetting his mother.

Upon mental status examination, the veteran presented with 
logical and linear thought, and content of speech was 
appropriate and well connected to the topic.  Hallucinations 
and delusions were absent.  He maintained good eye contact 
and interaction with the examiner, was open and forthright, 
behaved appropriate to context, maintained good hygiene, 
described good daily living activities, described good 
socialization, and was well oriented.  Good long and short 
term memory was also noted.  The veteran displayed no 
obsession and compulsion rituals.  He showed fair 
concentration.  His speech was well modulated and non-
pressured.  No panic symptoms were displayed.  
Neurovegetative symptoms of depression such as disturbed 
sleep and anhedonia were noted.  Anxiety symptoms of 
disturbed dreams, excessive worry and fears were mildly 
intrusive.  Impulse control was described as fair, based on 
recent social interactions during problem situations.  Effect 
on motivation and mood was minimal.  Sleep quality was 
characterized as poor, with multiple awakenings.  The 
veteran's insight regarding his symptoms was characterized by 
the examiner as poor.  

In diagnosing PTSD, the examiner noted that distressing 
combat memories come back several times per month.  Dreams of 
combat were noted every few months, including one a month 
prior to his examination.  The veteran indicated that he had 
no flashbacks.  The veteran described his distress as angry, 
anxious and depressed.  He reported waking up in a cold 
sweat, but is often overheated when sleeping on his wife's 
waterbed.  While the veteran did not indicate blocking 
traumatic memories, he did indicate withdrawal from social 
functions and an inability to express feelings with loved 
ones.  He was not hypervigilant at the time of his 
examination.  He did become quiet, teary eyed, sweaty, edgy, 
and impatient when questioned about what upset him.  He also 
had difficulty talking in front of his spouse.  No 
disillusionment or demoralization were observed.  

His overall symptoms were characterized as mild to moderate, 
except for his worsening concentration.  The veteran was 
diagnosed with PTSD and assigned a Global Assessment of 
Function score of 60.  


Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  Occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, regulations state that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a) (2005).  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b) (2005).

The evidence reveals that the veteran suffers from chronic 
sleep impairment due to nightsweats and nightmares.  Other 
symptoms including anxiety, withdrawal, feelings of 
isolation, reduced social interactions, and mild depression.  
The VA examiner assigned a GAF score of 60, which indicates 
moderate symptomatology.  See the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV).

Considering all of the evidence of record, the Board finds 
that the veteran's PTSD meets the criteria for a 30 percent 
evaluation, and has done so since the inception of the claim.  
To this extent, the appeal is granted.

The Board further finds that the evidence does not support 
the criteria (listed above) for a rating of 50 percent or 
higher.  For example, the VA examination revealed that his 
affect was not restricted, and no panic attacks were noted.  
Short and long term memory were good.  While the veteran and 
his wife both referred to an incident where he threatened her 
with a gun as well as threats of physical violence, this 
occurred years ago, and the veteran's current impulse control 
was described as fair.  Moreover, the veteran and his wife 
both indicated improvement in such in the recent years.  In 
addition, his speech was found to be relevant and coherent, 
his judgment was intact, and there was no evidence of any 
thought disorder.  There was minimal impact on motivation and 
mood.

The evidence also shows that the veteran has been married for 
many years and maintains social interactions with his church 
congregation and visits with family.  Moreover, the VA 
examiner noted that the veteran's symptoms were moderate, and 
assigned a GAF score of 60, which corresponds with the 
examiner's assessment.  

The Board has considered the checklist of symptoms provided 
by the veteran in support of his claim, but finds that the VA 
examination performed by a mental health professional is 
entitled to greater weight with respect to the psychological 
symptoms presented.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence)

In summary, the Board finds that veteran meets the criteria 
for a 30 percent rating for PTSD, and has done so since the 
inception of his claim, but that an evaluation in excess 
thereof is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

A 30 percent evaluation for service-connected post-traumatic 
stress disorder is granted, subject to the regulations 
governing the payment of monetary benefits.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


